McDonald, judge.
Under an indictment charging assault with intent to murder, appellant was convicted of assault to murder without malice and his punishment assessed at confinement in the penitentiary for two years.
No statement of facts or bills of exception accompany the record.
All proceedings appear to be regular and nothing is presented for review.
The trial court failed to give effect to the indeterminate sentence law. Accordingly, the sentence is here reformed so as to fix appellant’s punishment at not less than one year nor more than two years in the penitentiary.
As reformed, the judgment is affirmed.